Exhibit 10.27
 

[f10k2008ex10xxvii_cargoconn0.jpg] U.S. SMALL BUSINESS ADMINISTRATION

 
 

LOAN NUMBER: 7231684010     GOODMAN,SCOTT,O.     05/22/10

 

   PAYMENT DUE DATE    INSTALLMENT AMOUNT    AMOUNT NOW DUE    01/01/09    0.00
   50043.24

 
 

DATE OF LAST PAYMENT    AMOUNT OF LAST PAYMENT    AMOUNT TO PRINCIPAL    AMOUNT
TO INTEREST    PRESENT PRINCIPAL BALANCE      0.00    0.00    0.00    0.00

 
 

   
PAYMENT ADDRESS ONLY
 
Small Business Administration
 PO Box 740192
Atlanta GA 30374-0192
 
   
DIRECT QUESTIONS AND CORRESPONDENCE TO THIS ADDRESS.
DO NOT MAIL PAYMENTS TO THIS ADDRESS.
 
Small Business Administration
801 TOM MARTIN DRIVE SUITE 120
BIRMINGHAM AL 35211
Phone: 800 736-6048

 
YOU MUST READ THE ENCLOSED OFFICIAL NOTICE IMMEDIATELY CONCERNING A U.S.TREASURY
OFFSET ACTION FOR YOUR DELINQUENT GOVERNMENT DEBT.


The FULL PAYMENT of your delinquent debt will stop any adverse offset action, or
you must immediately write to the TOP REPRESENTATIVE SBA, 801 Tom Martin Dr.
Suite 120, Birmingham, AL or call 1-800-736-6048 (toll free) to arrange for an
ACCEPTABLE REPAYMENT PLAN, which also will stop any adverse offset action.
 
NOTICE TO BORROWERS:In January, 2010, SBA will report interest paid on your SBA
loan during 2009 to the IRS. A copy of IRS Form 1098 will be mailed to your
address reflected on this statement.
Caution: The amount shown may not be fully deductible by you. Consult your tax
advisor or go to http://www.irs.gov/ to determine deductibility.
 

   

 

 [sbaminilog.jpg] o MAKE PAYABLE TO: SMALL BUSINESS ADMINISTRATION
o SEND YOUR PAYMENT TO THE PAYMENT ADDRESS LISTED ABOVE
o PLEASE RETURN THIS PORTION OF STATEMENT WITH YOUR PAYMENT
o PUT LOAN NUMBER ON ALL PAYMENTS TO ENSURE YOUR ACCOUNT IS CREDITED PROPERLY
o DO NOT SEND CASH
o DO NOT USE TAPE, PAPER CLIPS OR STAPLES
 05/22/10

 

 LOAN NUMBER:    PAYMENT DUE DATE    INSTALLMENT AMOUNT    AMOUNT NOW DUE  
AMOUNT ENCLOSED   7231684010     01/01/09    0.00    50043.24    

 
 
o  PLEASE CHECK HERE AND COMPLETE THE BACK OF THIS FORM IF YOUR ADDRESS HAS
CHANGED.
o  PLEASE CHECK HERE IF YOUR PHONE NUMBER HAS CHANGED AND CONTACT YOUR SERVICING
OFFICE LISTED ABOVE.
 
 

 #BWNDPZY PAYMENT AMOUNT      #IHJEICBECADAAG 11E8# 79 0429      
[sbanotbar.jpg] ADDITIONAL PRINCIPAL AMT .     GOODMAN,SCOTT,O.      
1591 WARREN ST
TOTAL AMOUNT. ENCLOSED     EAST MEADOW NY 11554-2326      

 
7231684010 000000000050043240 4

 